DETAILED ACTION
	This is the final office action on for application 16/499,379, filed 9/30/2019, which is a national stage entry of PCT/JP2018/012813, filed 3/28/2018, which claims priority to Japanese application JP2017-072328, filed 3/31/2017.
	Claims 1-12 and 23 are pending in the application, and are considered herein.
	In light of the claim amendments filed 10/13/2021, the prior art rejections and rejection under 35 U.S.C. 112(b) are withdrawn. New prior art rejections are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art that the Examiner Wishes to Make Known to Applicant
The Examiner wishes to inform the Applicant of the following references, even though they are not currently applied in a grounds of rejection.
	Lopatin (U.S. Patent Application Publication 2008/0132082 A1)
Kim, et al. (U.S. Patent 9,525,096 B2)
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the second thickness being greater than the first thickness minimizes a difference between a total thickness of the n-side underlying conductive layer and the plating layer formed on the n-side underlying conductive layer compared to a total thickness of the p- side underlying conductive layer and the plating layer formed on the p-side underlying conductive layer.” This limitation is indefinite, because it is unclear what the difference between the two layers is “minimized,” relative to. Therefore, the metes and bounds of Claim 23 are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2017/0077320 A1) in view of Ji, et al. (U.S. Patent Application Publication 2017/0250295 A1) and Vais, et al. (U.S. Patent Application Publication 2014/0251817 A1).
In reference to Claim 1, Sun teaches a method of manufacturing a photoelectric conversion element (Fig. 2, paragraphs [0048]-[0059]).
The method of Sun comprises a step of preparing a semiconductor substrate including an n-type semiconductor portion (corresponding to the majority of the substrate 202 and portion 208) and a p- type semiconductor portion (corresponding to the emitter portion 210), which forms a diode together with the n-type semiconductor portion (Figs. 2A-C, paragraphs [0048]-[0050]). 
The method of Sun comprises a step of forming an n-side underlying conductive layer 212 on at least a part of the n-type semiconductor portion 202/208 (Fig. 2D, paragraphs [0051]-[0052]).
 The method of Sun comprises a step of forming a p-side underlying conductive layer 214 on at least a part of the p-type semiconductor portion 210 (Fig. 2D, paragraphs [0051]-[0052])
The method of Sun comprises a step of immersing the n-side underlying conductive layer and the p-side underlying conductive layer in a plating solution (Fig. 2H, paragraph [0056]).
The method of Sun comprises a step of forming plating layers 228 on at least a part of the n-side underlying conductive layer 212 and plating layers 230 and at least a part of the p-side underlying conductive layer 214 (Fig. 2H, paragraph [0056]).
Sun does not teach that the plating layers are formed by “concurrently immersing the n-side underlying conductive layer and the p-side underlying conductive layer in a plating solution between two plating electrodes electrically connected to a positive pole of a power source with the n-side underlying conductive layer facing a first plating electrode of the two plating electrodes and the p-side underlying conductive layer facing a second plating electrode of the two plating electrodes; and simultaneously forming plating layers on at least a part of the n-side underlying conductive layer and at least a part of the p-side underlying conductive layer by feeding electricity to the n- side underlying conductive layer, under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone.” Sun is silent regarding the details under which the electroplating occurs.
To solve the same problem of electroplating front and rear contacts in a photovoltaic device, Ji teaches a device and method suitable for use in simultaneously electroplating front and rear electrodes on a solar cell comprising an n-type silicon substrate, as in Sun (Fig. 3, paragraphs [0046]-[0051]).

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the apparatus of Fig. 3 of Ji to electroplate the electrodes 228 and 230 of Sun, because of the benefits Ji teaches are provided by his invention.
Performing the electrodeposition of electrodes 228 and 230 of the device of Sun via the method and using the device taught by Ji teaches the limitations of Claim 1, wherein the electroplating process involves “concurrently immersing the n-side underlying conductive layer and the p-side underlying conductive layer in a plating solution 40 (Fig. 3, paragraph [0047]) between (i.e. horizontally between) two plating electrodes 20 and 24 (Fig. 3, paragraph [0047]) electrically connected to a positive pole of a power source 70 (Fig. 3, paragraph [0048]).
Performing the electrodeposition of electrodes 228 and 230 of the device of Sun via the method and using the device taught by Ji teaches the limitations of Claim 1, wherein, during the electroplating process, the n-side underlying conductive layer facing a first plating electrode of the two plating electrodes and the p-side underlying conductive layer facing a second plating electrode of the two plating electrodes, because Fig. 3 teaches that the front and rear surfaces of the solar cell both face (i.e. are parallel to) both of the plating electrodes 20 and 24.
Performing the electrodeposition of electrodes 228 and 230 of the device of Sun via the method and using the device taught by Ji teaches the limitations of Claim 1, wherein the electroplating comprises simultaneously forming plating layers on at least a part of the n-side underlying conductive layer and at least a part of the p-side underlying conductive layer (paragraph [0046]) by feeding electricity to the n- side underlying conductive layer (i.e. because the power source is connected to the rollers 60, that are electrically connected to the solar cell device, including all layers of the solar cell device, Fig. 3, paragraph [0048]).

To solve the same problem of electroplating copper front and rear contacts onto a bifacial solar cell, Vais teaches an electroplating apparatus (Fig. 13, paragraphs [0112]-[0126]) in which a solar cell to be electroplated is immersed in an electrolyte solution containing copper ions (paragraph [0039], as in Sun) and electrical current is run through the device and electrolyte to cause electroplating (Fig. 13, paragraph [0118]). 
In the process of Vais, an edge barrier 1210 is used to electrically isolate the different sides of the solar cell (paragraph [0102]) from the electroplating solution. Vais further teaches that the use of this edge barrier 1210 provides the benefit of decreasing the amount of leakage current during the electroplating process (paragraph [0102]). Vais further teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention (paragraph [0025]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the edge barrier taught by Vais during the electroplating process of modified Sun, because Vais teaches that the use of edge barrier 1210 provides the benefit of decreasing the amount of leakage current during the electroplating process (paragraph [0102]).
Using the edge barrier taught by Vais during the electroplating process of modified Sun teaches the limitations of Claim 1, wherein the plating occurs under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone, because Vais teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention.
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 2, Fig. 2 of Sun teaches that photoelectric conversion element has a first principal surface (i.e. the top of the device) and a second principal surface opposed to the first principal surface (i.e. the bottom of the device), wherein the n-type semiconductor portion is formed on the first-
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 4, Sun teaches the n-side underlying conductive layer 212 is formed using a transparent electrode layer (i.e. a transparent conductive oxide, TCO, paragraphs [0051]-[0052]).
In reference to Claim 5, Sun teaches the 9-side underlying conductive layer 214 is formed using a transparent electrode layer (i.e. a transparent conductive oxide, TCO, paragraphs [0051]-[0052]).
In reference to Claim 8, Sun does not teach that the method of his invention necessarily includes depositing an intrinsic layer between n-type layer 202 and p-type layer 210.
However, he teaches that the layer 206 between n-type layer 202 and p-type layer 210 is a passivation layer (paragraph [0049]), and that one of several materials suitable for use as passivation layers in the device of his invention includes intrinsic silicon (paragraph [0042]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed passivation layers 204 and 206 to be intrinsic silicon, because this is taught to be one of several materials suitable for use as the passivation layers of his invention.
Forming layers 204 and 206 to be intrinsic silicon teaches the limitations of Claim 8, wherein, in the step of preparing the semiconductor substrate, the semiconductor substrate having an intrinsic semiconductor portion 206 between the n-type semiconductor portion 202 and the p- type semiconductor portion 210 is prepared, and wherein the p-type semiconductor portion, the intrinsic semiconductor portion, and the n- type semiconductor portion form a PIN junction diode.  
In reference to Claim 9, an alternate interpretation of the teachings of Sun is applied. It is noted that, in the rejection of Claim 1 above, the “n-side underlying conductive layer” is interpreted to correspond to TCO layer 212 (Fig. 2D, paragraphs [0051]-[0052]).
However, it is noted that another “n-side underlying conductive layer” is also applied on the device. This “n-side underlying conductive layer” corresponds to layer 216 (Fig. 2E, paragraph [0053]).
Therefore, layer 216 can correspond to the “n-side underlying conductive layer” of Claims 1 and 9.
Given this interpretation, Sun teaches that, before the step of forming the n-side underlying conductive layer 216 (which occurs in step 2E, paragraph [0053]), a step of forming a first transparent electrode layer 212 on the n-type semiconductor portion is performed (Fig. 2D, paragraphs [0051]-[0052]).  
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 10, an alternate interpretation of the teachings of Sun is applied. It is noted that, in the rejection of Claim 1 above, the “9-side underlying conductive layer” is interpreted to correspond to TCO layer 214 (Fig. 2D, paragraphs [0051]-[0052]).
However, it is noted that another “p-side underlying conductive layer” is also applied on the device. This “p-side underlying conductive layer” corresponds to layer 218 (Fig. 2E, paragraph [0053]).
Therefore, layer 218 can correspond to the “p-side underlying conductive layer” of Claims 1 and 10.
Given this interpretation, Sun teaches that, before the step of forming the p-side underlying conductive layer 218 (which occurs in step 2E, paragraph [0053]), a step of forming a first transparent electrode layer 214 on the p-type semiconductor portion is performed (Fig. 2D, paragraphs [0051]-[0052]).  
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 11, Sun teaches that the method of his invention further comprises, after the step of forming the n-side underlying conductive layer 212, a step of forming a first insulating layer 220 on the n-type semiconductor portion (Fig. 2G, paragraph [0055]).
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 12, Sun teaches that the method of his invention further comprises, after the step of forming the p-side underlying conductive layer 214, a step of forming a second insulating layer 222 on the p-type semiconductor portion (Fig. 2G, paragraph [0055]).
It is noted that “on” does not require direct physical contact between the two layers.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (U.S. Patent Application Publication 2012/0024371 A1) in view of Vais, et al. (U.S. Patent Application Publication 2014/0251817 A1).
In reference to Claim 1, Funakoshi teaches a method of manufacturing a photoelectric conversion element (Fig. 2a-i and Fig. 3a-b, paragraphs [0027]-[0050]).
The method of Funakoshi comprises a step of preparing a semiconductor substrate including an n-type semiconductor portion 1/6 (Fig. 2f, paragraphs [0028] and [0036]) and a p- type semiconductor portion 5 (Fig. 2d, paragraph [0034]), which forms a diode together with the n-type semiconductor portion.
The method of Funakoshi comprises a step of forming an n-side underlying conductive layer 12 on at least a part of the n-type semiconductor portion 6 (Fig. 2i, paragraph [0039]).
The method of Funakoshi comprises a step of forming a p-side underlying conductive layer 11 on at least a part of the p-type semiconductor portion 5 (Fig. 2i, paragraph [0039]).
The method of Funakoshi comprises a step of concurrently immersing the n-side underlying conductive layer 12 and the p-side underlying conductive layer 11 in a plating solution 15 between two plating electrodes 31 and 31 (Figs. 3a-b, paragraphs [0047]-[0049]).
Funakoshi teaches that the plating electrodes 31/31 conduct electricity to the solar cell (paragraph [0047]). Therefore, it is the Examiner’s position that this disclosure inherently requires the use of power source to generate the electricity conducted to the solar cell surface. Further, it is the Examiner’s position that this disclosure teaches that the plating electrodes 31/31 are “electrically connected to a positive pole of a power source,” because the conduction of electricity requires a circuit; therefore, the plating electrodes are electrically connected to both the positive and negative poles of the power source.

Consequently, Funakoshi teaches that the n-side underlying conductive layer 12 faces a first plating electrode 31 of the two plating electrodes and the p-side underlying conductive layer 11 faces a second plating electrode 31 of the two plating electrodes (Fig. 3).
Funakoshi teaches that the method of his invention comprises a step of simultaneously forming plating layers 14 on at least a part of the n-side underlying conductive layer 12 and at least a part of the p-side underlying conductive layer 11 by feeding electricity to the n- side underlying conductive layer (Figs. 3-4, paragraphs [0047]-[0049]).
Funakoshi does not teach that the plating is performed under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone.
To solve the same problem of electroplating copper p-type and n-type contacts onto a silicon solar cell, Vais teaches an electroplating apparatus (Fig. 13, paragraphs [0112]-[0126]) in which a solar cell to be electroplated is immersed in an electrolyte solution containing copper ions (paragraph [0039], as in Funakoshi) and electrical current is run through the device and electrolyte to cause electroplating (Fig. 13, paragraph [0118]). 
In the process of Vais, an edge barrier 1210 is used to electrically isolate the different sides of the solar cell (paragraph [0102]) from the electroplating solution. Vais further teaches that the use of this edge barrier 1210 provides the benefit of decreasing the amount of leakage current during the electroplating process (paragraph [0102]). Vais further teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention (paragraph [0025]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the edge barrier taught by Vais during the electroplating process of Funakoshi, because Vais teaches that the use of edge 
Using the edge barrier taught by Vais during the electroplating process of Funakoshi teaches the limitations of Claim 1, wherein the plating occurs under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone, because Vais teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention.
It is noted that “on” does not require direct physical contact between the two layers.
In reference to Claim 3, Funakoshi teaches that the n-type semiconductor portion 6 and the p-type semiconductor portion 5 are formed on the same principal-surface side of the semiconductor substrate (Fig. 2).

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (U.S. Patent Application Publication 2012/0024371 A1) in view of Vais, et al. (U.S. Patent Application Publication 2014/0251817 A1), as applied to Claim 1 above, and further in view of Goto, et al. (U.S. Patent Application Publication 2013/0180585 A1).
In reference to Claims 6-7, modified Funakoshi does not teach that the p-type and n-type underlying conductive layers (which correspond to the p-type and n-type fired electrodes 11/12, which are formed on the p-type and n-type doped regions, as described in the rejection of Claim 1 above) have the relative thicknesses recited in Claim 6.
To solve the same problem of providing an interdigitated rear contact solar cell with an n-type substrate, wherein the rear contact electrodes are electroplated, Goto teaches a rear contact solar cell (Figs. 1-2, the method of forming which is shown in Figs. 4-13) in which the p-type rear underlying contact layer 19b2 is thicker in the horizontal direction than the n-type rear underlying contact layer 19b2 (Fig. 12, paragraphs [0075]-[0076]).
Goto further teaches that, when the p-type electrodes and n-type electrodes are electroplated on these underlying contact regions, these electrodes have the same mass, which results in the n-type 
Goto further teaches that the electrode structure of his invention results in a device having improved power generation efficiency (paragraph [0012]), and improved resistance of the n-type electrode (paragraph [0079]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the rear contacts of the device of modified Funakoshi in the manner of the rear electrodes of Goto, because Goto teaches that the electrode structure of his invention results in a device having improved power generation efficiency (paragraph [0012]), and improved resistance of the n-type electrode (paragraph [0079]).
Structuring the rear contacts of the device of modified Funakoshi in the manner of the rear electrodes of Goto teaches the limitations of Claim 6, wherein, in the step of forming the p-side underlying conductive layer, the p-side underlying conductive layer is formed thicker than the n-side underlying conductive layer (i.e. thicker in the horizontal direction), or wherein, in the step of forming the n-side underlying conductive layer, the n-side underlying conductive layer is formed thinner than the p-side underlying conductive layer (i.e. thinner in the horizontal direction).  
Structuring the rear contacts of the device of modified Funakoshi in the manner of the rear electrodes of Goto teaches the limitations of Claim 7, wherein, in the step of forming the plating layers, the plating layer to be formed on the n-side underlying conductive layer is formed thicker (in the vertical direction) than the plating layer to be formed on the p-side underlying conductive layer.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (U.S. Patent Application Publication 2012/0024371 A1) in view of Vais, et al. (U.S. Patent Application Publication 2014/0251817 A1) and Goto, et al. (U.S. Patent Application Publication 2013/0180585 A1).
In reference to Claim 23, Funakoshi teaches a method of manufacturing a photoelectric conversion element (Fig. 2a-i and Fig. 3a-b, paragraphs [0027]-[0050]).

The method of Funakoshi comprises a step of forming an n-side underlying conductive layer 12 on at least a part of the n-type semiconductor portion 6 (Fig. 2i, paragraph [0039]), such that the n-side underlying conductive layer has a first thickness in a direction perpendicular to a surface of the semiconductor substrate.
The method of Funakoshi comprises a step of forming a p-side underlying conductive layer 11 on at least a part of the p-type semiconductor portion 5 (Fig. 2i, paragraph [0039]), such that the p-side underlying conductive layer has a second thickness in the direction perpendicular to the surface of the semiconductor substrate.
Funakoshi does not teach that the p-type and n-type underlying conductive layers (which correspond to the p-type and n-type fired electrodes 11/12, which are formed on the p-type and n-type doped regions) have the relative thicknesses recited in Claim 23. 
To solve the same problem of providing an interdigitated rear contact solar cell with an n-type substrate, wherein the rear contact electrodes are electroplated, Goto teaches a rear contact solar cell (Figs. 1-2, the method of forming which is shown in Figs. 4-13) in which the p-type rear underlying contact layer 19b2 is thicker in the horizontal direction than the n-type rear underlying contact layer 19b2 (Fig. 12, paragraphs [0075]-[0076]).
Goto further teaches that, when the p-type electrodes and n-type electrodes are electroplated on these underlying contact regions, these electrodes have the same mass, which results in the n-type plated electrodes having a greater thickness (in the vertical direction) than the p-type electrodes (Fig. 13, paragraph [0079]).
Goto further teaches that the electrode structure of his invention results in a device having improved power generation efficiency (paragraph [0012]), and improved resistance of the n-type electrode (paragraph [0079]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the rear 
Structuring the rear contacts of the device of modified Funakoshi in the manner of the rear electrodes of Goto teaches the limitations of Claim 23, wherein the second thickness is greater than the first thickness. 
Structuring the rear contacts of the device of modified Funakoshi in the manner of the rear electrodes of Goto teaches the limitations of Claim 23, wherein, in the step of forming the plating layers, the plating layer to be formed on the n-side underlying conductive layer is formed thicker (in the vertical direction) than the plating layer to be formed on the p-side underlying conductive layer.  
	This modification further teaches the limitations of Claim 23, wherein the second thickness being greater than the first thickness minimizes a difference between a total thickness of the n-side underlying conductive layer and the plating layer formed on the n-side underlying conductive layer compared to a total thickness of the p- side underlying conductive layer and the plating layer formed on the p-side underlying conductive layer. Specifically, because the layers have the respective relative thicknesses required by Claim 23, it is the Examiner’s position that these relative thicknesses minimize the thickness difference between the p-type and n-type electrode layer, relative to a situation in which the thicknesses of these layers are more different.
The method of Funakoshi comprises a step of immersing the n-side underlying conductive layer 12 and the p-side underlying conductive layer 11 in a plating solution (Figs. 3a-b, paragraphs [0047]-[0049]).
Funakoshi teaches that the method of his invention comprises a step of simultaneously forming plating layers 14 on at least a part of the n-side underlying conductive layer 12 and at least a part of the p-side underlying conductive layer 11 by feeding electricity to the n- side underlying conductive layer (Figs. 3-4, paragraphs [0047]-[0049]) (i.e. because the entire solar cell is connected to the circuit). 
Funakoshi does not teach that the plating is performed under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone.

In the process of Vais, an edge barrier 1210 is used to electrically isolate the different sides of the solar cell (paragraph [0102]) from the electroplating solution. Vais further teaches that the use of this edge barrier 1210 provides the benefit of decreasing the amount of leakage current during the electroplating process (paragraph [0102]). Vais further teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention (paragraph [0025]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the edge barrier taught by Vais during the electroplating process of Funakoshi, because Vais teaches that the use of edge barrier 1210 provides the benefit of decreasing the amount of leakage current during the electroplating process (paragraph [0102]).
Using the edge barrier taught by Vais during the electroplating process of Funakoshi teaches the limitations of Claim 23, wherein the plating occurs under a state in which the n-side underlying conductive layer and the p-side underlying conductive layer are electrically connected by the diode alone, because Vais teaches that, in the electroplating devices of his invention, the barrier layers electrically isolate the n-type and p-type layers of the device of his invention.
It is noted that “on” does not require direct physical contact between the two layers.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721